   4:18-cr-03072-RGK-CRZ Doc # 14 Filed: 07/21/21 Page 1 of 1 - Page ID # 40




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                               4:18CR3072
      vs.
                                                         RELEASE ORDER
DENNIS JAMES LATKA,

                   Defendant.

      Defendant is released subject to the following:

      1)     Defendant shall comply with all terms and conditions of supervised
             release which were imposed at sentencing, and the following
             additional condition:

             a.    The defendant shall be placed on SoberLink2 Alcohol
             Monitoring for a period of no less than 90 days and not to exceed
             180 days, as determined by the probation officer. SoberLink2
             monitoring shall commence according to a schedule arranged by the
             U.S. Probation Office. While in the program, the defendant will carry
             a portable breath testing device and provide breath tests when
             prompted, via text, by the device. The participant agrees to keep the
             equipment fully charged. The participant shall also be responsible
             for the costs of the testing program.


      2)     The defendant shall appear at his revocation hearing scheduled for
             October 21, 2021 at        12:00 p.m. (noon)     before the Honorable
             Richard G. Kopf, in Courtroom 2, United States Courthouse and
             Federal Building, 100 Centennial Mall North, Lincoln, Nebraska.

July 21, 2021.                                 BY THE COURT:
                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
